—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a guilty plea of robbery in the third degree (Penal Law § 160.05). The record establishes that defendant’s waiver of the right to appeal was voluntary, knowing and intelligent (see, People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 879; People v Zimmerman, 219 AD2d 848, lv denied 88 NY2d 856). “Because Supreme Court did not advise defendant of the potential periods of incarceration, the waiver by defendant of the right to appeal does not encompass his challenge to the severity of the sentence” (People v Wynn, 262 AD2d 1052; see, People v Shea, 254 AD2d 512). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Robbery, 3rd Degree.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.